Citation Nr: 1522243	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-25 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for an acquired psychiatric disability.

2.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to a right index finger disability.

3.  Entitlement to an initial evaluation in excess of 10 percent for a right index finger scar.

4.  Entitlement to an evaluation in excess of 10 percent for an amputation of the right index finger.

5.  Entitlement to service connection for loss of an incisor tooth, for compensation purposes.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from July 1970 to February 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2011 and November 2012 rating decisions by the San Juan, Puerto Rico, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The Board has recharacterized the claim with regard to a psychiatric disability.  The Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  All of the multiple diagnoses reflected in the record are considered to be part of the current appeal.  

Additionally, the issue has been recharacterized to reflect a need to reopen a previously denied claim prior to consideration of the merits.  Although the RO did reopen the claim, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001) ("Thus, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened....").

The Veteran testified at a March 2015 hearing held before the undersigned Veterans Law Judge via videoconference from the RO.  A transcript of the hearing is associated with the claims file.

The Board has reviewed the Veteran's physical claims file and the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for loss of an incisor tooth for treatment purposes has been raised by the record in a, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).  The Board notes that the dental clinic at a VA medical center is the appropriate AOJ for such a claim; the RO must take steps to ensure the referred issue is properly addressed.

The issues of service connection for hearing loss, tinnitus, an acquired psychiatric disability, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  Service connection for an anxiety reaction was denied in a December 1972 rating decision on the grounds that no treatment in or nexus to service was shown.

2.  Evidence received since December 1972 was not considered by agency decision makers, is not cumulative and redundant of evidence already of record, addresses an unestablished fact, and raises the reasonable possibility of substantiating the claim.

3.  At the March 2015 hearing, prior to promulgation of a decision on the appeal, the Veteran on the record notified the Board that he wished to withdraw his appeal with regard to the claim for an increased evaluation of the scar of the right index finger.

4.  The right index finger was amputated above the distal interphalangeal (DIP) joint, and such has not resulted in any exceptional disability picture.

5.  The lost incisor tooth is not a service-connectable disability for VA purposes.


CONCLUSIONS OF LAW

1.  The December 1972 denial of service connection for an anxiety reaction is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  The criteria for reopening a previously denied claim of service connection for an acquired psychiatric disability are met.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.166 (2014). 

3.  The criteria for withdrawal of an appeal for an increased evaluation of the scar of the right index finger are met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

4.  The criteria for an evaluation in excess of 10 percent for an amputation of the right index finger are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5153 (2014).

5.  The criteria for service connection for loss of an incisor tooth, for compensation purposes, are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.130, Diagnostic Code 9913 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision, and may be done in writing by the Veteran or his authorized representative, or on the record at hearing.  38 C.F.R. § 20.204.

The Veteran stated on the record at the hearing before the undersigned that he wished to withdraw the appeal with regard to a claim for an increased evaluation of the scar of the right index finger.

The Veteran has withdrawn the appeal of this issue and, hence, there remains no allegation of error of fact or law for appellate consideration in connection therewith. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, with regard to the claim of service connection for a lost tooth for VA compensation purposes, the claim must be denied as a matter of law, and so the duties to notify and assist are not applicable.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (citing Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991)); VAOPGCPREC 5-2004 (June 23, 2004).  

With regard to reopening of the previously denied claim of service connection for an acquired psychiatric disability, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

With regard to the claim decided here, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  April 2011, July 2011, and October 2011 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Veteran's service treatment records, VA medical treatment records, and relevant private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration (SSA); SSA has certified that it has no records regarding the Veteran.  38 C.F.R. § 3.159(c)(2).  

A VA examination was conducted in July 2011; the Veteran has not argued, and the record does not reflect, that this examination is inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Further, the Veteran has not reported, and treatment records fail to indicate, worsening of the disability since that examination.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  A new examination is necessary only where there is an assertion (and indication) of an increase in severity since the last examination.  See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  The July 2011 examination is adequate for adjudication. 

At the Veteran's March 2015 hearing, the undersigned discussed in detail the elements of each of the claims on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

New and Material

Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

In December 1972, on the basis of service treatment records and a September 1972 VA examination, service connection for an anxiety reaction was denied on the basis that no psychiatric treatment or symptoms were shown in service, and there was no evidence linking the currently diagnosed disability to service.

Since that time, in March 2011 and August 2012, the Veteran has submitted statements from private doctors opining that a current psychiatric disability was caused or aggravated by service or a service-connected disability.  Both doctors appear to have reviewed the claims file and become familiar with the Veteran's medical history.  The opinions are relevant to the question before the Board, address an unestablished fact of a nexus, and are presumed credible.  
The opinions are therefore both new and material.  They were created well after the 1972 denial, and are only now first considered.  They go directly to the basis of the prior denial; the August 2012 opinion is in fact a direct response.  Accordingly, reopening of the previously denied claim is warranted.

Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  This matter must now be addressed on a de novo basis.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.

Evaluation

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The Veteran's right index finger injury is currently rated under Diagnostic Code 5153, for amputations of the single, index finger.  Code 5153 provides that when there has been metacarpal resection of the index finger, with more than half the bone lost, a 30 percent rating is assigned for the dominant or major hand.  The Veteran is established to be right handed.  A 20 percent rating is assigned when there is no metacarpal resection, and the amputation was at the proximal interphalangeal joint or proximal thereto.  A 10 percent evaluation is assigned for amputation through the long phalanx or at the distal joint.  38 C.F.R. § 4.71a.

Service treatment records reveal that the Veteran's hand was stuck in a fryer, and he sustained damage to the tip of the right index finger.  The wound was debrided, and graft of skin from the right forearm was required to close the wound.  The tip of the right finger had been amputated down to the bone, which was visible in the stump.  The records do not indicate that any cutting or amputation through any bone of the right index finger occurred or was required.  

Moreover, post-service records do not indicate, and the Veteran does not allege, that any revision of the amputation was required following service.  The July 2011 VA examiner specifies that the amputation was above the distal interphalangeal (DIP) joint.  

Therefore, no increased evaluation is warranted under Code 5153; the amputation is at too high a level on the right index finger to meet the criteria for a 20 or 30 percent rating.  The Board has considered whether a higher rating might be assigned under a Code measuring impairment due to limitation of motion, but Code 5153 is the only Code which includes criteria allowing an evaluation in excess of the current 10 percent evaluation for the index finger alone; limitation of motion Codes in fact refer raters to Code 5153 for higher level evaluations.

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Veteran has reported pain and "pins and needles" in the finger, and these symptoms are not contemplated by the applied criteria.  They would be part of an evaluation based on limitation of motion, 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995), but are not germane to amputation.  The first element of Thun is met.

However, the second prong is not.  The July 2011 VA examiner reported that the disability has no significant effects on employment, and the Veteran has described no functional impairments related to the amputation.  When asked to describe his functional problems at the Board hearing, he discussed skin changes related to the evaluation of his scar.  As is noted above, he has withdrawn the claim regarding evaluation of the scar.  His representative went so far as to ask about specific functional manifestations, such as ankylosis or limited movement, the Veteran denied such.  No exceptional disability picture is presented.

Therefore, no further discussion of extraschedular evaluation for the right index finger amputation is necessary.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  An evaluation in excess of 10 percent for the right index finger amputation is not warranted.  

Service Connection

Service connection will be granted if it is shown that a Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran has alleged that during service, a piece of ductwork fell from the ceiling and struck him in the mouth, breaking an incisor tooth and requiring repeated treatment to install a crown and, eventually, replace the tooth entirely.  Service treatment records do in fact note dental treatment for tooth #9, an incisor, although the circumstances of injury are not reported.

However, by regulation, service connection for compensation purposes cannot be granted.  Replaceable missing teeth are not compensable disabilities.  38 C.F.R. § 3.381(b).  Missing teeth are considered disabilities only when due to bone loss of the jaw.  38 C.F.R. § 4.150, Code 9913.  Service connection for loss of an incisor tooth, for compensation purposes, is simply not permitted under the circumstances alleged and shown here.  The Veteran's claim for compensation of a broken and replaced missing tooth must be denied as a matter of law.

The Board notes that service connection of missing individual teeth is permissible for treatment purposes.  38 C.F.R. § 3.381(b).  A claim for such is above referred to the Veteran's local dental clinic for consideration.


ORDER

The claim for entitlement to an initial evaluation in excess of 10 percent for a right index finger scar is dismissed.

An evaluation in excess of 10 percent for the right index finger amputation is denied.

Service connection for loss of an incisor tooth, for compensation purposes, is denied.

Reopening of the previously denied claim of service connection for an acquired psychiatric disorder is granted.

REMAND

With regard to the remaining claims, remand is required to ensure full compliance with VA's duties to the Veteran.

Hearing Loss and Tinnitus

At the March 2015 hearing, the Veteran reported that in 1982, he underwent surgery on one of his ears; a private provider apparently performed the operation, the exact nature of which is unclear.  It does not appear any effort to obtain these records has yet been made.  As they likely contain information regarding the onset of hearing problems and address the etiology of such, they are relevant to the current appeal.  on remand, the Veteran must be asked to provide sufficient detail and releases to allow VA to assist him in securing the records.

Additionally, should the records be obtained, an additional VA examination would be required, to obtain a medical nexus opinion which addresses all the evidence of record.

Psychiatric Disorder

A November 2012 VA examiner concluded that the Veteran's proper diagnosis was alcohol dependence, and that the mental health symptomatology he complained of was related to such.  However, VA treatment records associated with the claims file since the November 2012 VA examination indicate that the Veteran's drinking has remitted substantially, and he continues to report and be treated for anxiety and depression.  

Moreover, a private consulting psychiatrist indicated that the documented occurrence of anxiety symptoms a few months after service represented a chronic condition independent of alcohol.  This is consistent with current treatment.

A new VA examination is required to reconcile the continuation of psychiatric symptoms in the reported absence of alcohol abuse.  Further, an allegation that there is an independent psychiatric disability present secondary to the service-connected right index finger disability must be addressed.

TDIU

Entitlement to TDIU was denied in the December 2011 rating decision on appeal here.  In his November 2012 notice of disagreement (NOD) the Veteran stated very clearly that he wished to "appeal all issues" (emphasis in original) in that decision, as well as the November 2012 rating.  However, the AOJ has never further addressed the issue of TDIU; it was noted to be an appellate issue on a deferred rating decision in March 2014, but no action appears to have been taken.  The Veteran has given no indication that he has withdrawn his disagreement.

When an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of a statement of the case (SOC).  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, a remand is required for issuance of an SOC and to provide the Veteran the opportunity to perfect an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file updated VA treatment records from the medical center in San Juan, Puerto Rico, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of August 2013 to the present.

2.  Contact the Veteran and request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for the private providers who treated him for ear problems, and performed surgery in 1982.

Upon receipt of such, VA must take appropriate action to contact the providers and request complete records.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

3.  IF THE ABOVE PRIVATE RECORDS ARE RECEIVED, schedule the Veteran for a VA audiology examination.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to the complete electronic record, relevant documents must be probated and provided for review.

The examiner must opine as to whether any current hearing loss disability or tinnitus are at least as likely as not caused or aggravated by military service.  The examiner must address the significance of the upward shift in puretone thresholds across all frequencies over service, and must discuss whether the 1982 surgery was required or arose from any service-related event.  A full and complete rationale for all opinions expressed is required.

The examiner is informed that the Veteran was likely exposed to excessive noise during basic training due to small arms fire; his work as a cook is not considered to be excessively noisy.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Schedule the Veteran for a VA mental disorders examination.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to the complete electronic record, relevant documents must be probated and provided for review.

The examiner must identify all currently diagnosed psychiatric disorders; the presence of alcohol dependence, and whether such is in remission, must be discussed.  The examiner should clearly state whether reported symptoms such as anxiety and depression are related to alcohol use, or represent independently diagnosable acquired psychiatric disorders.

The examiner must then opine as to the following:

a.  whether any condition other than alcohol dependence is at least as likely as not caused or aggravated by military service.   Any relationship to the "nervousness" reported in 1972 should be addressed.  

b.  whether any condition other than alcohol dependence is at least as likely as not caused by the Veteran's service-connected disabilities.  

c.  whether any condition other than alcohol dependence is at least as likely as not aggravated by the Veteran's service-connected disabilities.  Aggravation means that there has been a permanent worsening beyond the natural progression.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  Issue an SOC regarding the issue of entitlement to TDIU.  Advise the Veteran of the procedural requirements to continue an appeal of the issue.  If a substantive appeal is timely filed with regard to this matter, the perfected issue should be certified to the Board.

6.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


